El Jxmz Asociado Señob Aldeey,
emitió la opinión del tribunal.
Alfredo Amieiro demandó en la Corte de Distrito de Ma-yagíiez a Antonio Charrón y a su esposa para que le pagasen $467.82 de mercancías que les había vendido sin que se las satisficieran y por $2,000 de un pagaré vencido, con intereses convenidos en el mismo del 1 por ciento mensual, $100 para honorarios de abogado y las costas en caso de reclamación judicial.
El principal reclamado ascendía a $2,467.82 y para asegu-ramiento de la sentencia fué decretado el embargo por dicha cantidad, $100 convenidos por honorarios de abogado y $300 para costas e intereses, que suman $2,867.82; y fue trabado embargo en dos fincas, en un automóvil y en una póliza de se-guro contra incendio.
Después de dictada sentencia contra los demandados la compañía aseguradora entregó en la corte la cantidad de $1,500 en que fué liquidada la póliza por el incendio del esta-blecimiento comercial de los demandados, ocurrido el día anterior a la presentación de la demanda.
*667Solicitó el demandante qne los $1,500 le fueron entrega-dos a cuenta de sn sentencia y entonces la mercantil M. Gran e Hijos, qne en otro pleito snyo había embargado posterior-mente la póliza, presentó moción qne tituló de tercería en el pleito de Amieiro, en la qne alegó qne habiendo limitado Amieiro sn embargo sobre la póliza a $767.82, de los qne de-ben deducirse $300 por la condena en costas qne es impro-cedente por haberse dictado la sentencia en rebeldía, la dife-rencia debe ser entregada a M. Gran e Hijos cuya reclama-ción es de $1,265. También alegó qne la reclamación de Amieiro es en parte simulada y el resultado de nna conspi-ración para burlar a M. Gran e Hijos porque el pagaré qne cobró Amieiro es fraudulento.
El demandante solicitó qne la moción de M. Gran e Hijos fuese eliminada de los autos, y la corte resolviendo ambas mo-ciones ordenó que se entregasen a Amieiro los $1,500 y de-claró sin lugar la moción de tercerista M. Gran e Hijos. Es-tos han apelado esa resolución.
Los apelantes alegan dos motivos para sn recurso, qne en síntesis son: primero, haber permitido la corte qne Amieiro tomase los $1,500 para abonarlos a sn reclamación cuando la póliza estaba embargada solamente hasta $767.82, y, segundo, al no permitir prueba a los apelantes para sostener sn mo-ción.
Los apelantes no tenían derecho a impugnar la sentencia en cnanto a la simulación alegada del pagaré reclamado por Amieiro en nna moción, pues si tal simulación existe y por ella la sentencia es nula, tiene qne ser atacada la sentencia en un juicio de nulidad y no colateralmente, por lo que no cometió error la corte al no permitir prueba de ella en ese particular.
En cnanto al derecho que alegan tener los apelantes a parte de los $1,500 no era necesario qne se presentasen pruebas, pues éstas aparecen de las diligencias en el pleito de Amieiro. En él consta que al ser embargada la póliza Amieiro *668limitó su embargo en cuanto a ella a $767.82, renunciando así por acto propio a la mayor cantidad que produjese, por lo que sólo tiene derecho a que se le entregue de ella esa can-tidad, quedando el resto de $732.18 sujeto al embargo de M. G-rau e Hijos.
La cuestión de si de los $767.82 a que Amieiro limitó su embargo deben ser rebajados $300 por costas que se alega eran improcedentes en la sentencia en rebeldía, era ésta ma-teria impropia en la moción de M. Grau e Hijos, aparte de • que en el pagaré reclamado se obligaron los deudores a pa-gar $100 por honorarios de abogado y las costas.

La resolución apelada debe ser revocada y dictarse otra declarando que Alfredo Amieiro sólo tiene derecho a cobrar $767.82 de los $1,500 depositados por la liquidación de la pó-liza de incendio y que el resto de $732.18 quede sujeta al embargo que de ellos hizo M. Grau e Hijos.